Per curiam.
This reciprocal disciplinary proceeding is before the Court on the Report and Recommendation of the Review Panel that Respondent Samuel W Cruse be disbarred as reciprocal discipline for removal of his name from the rolls of attorneys authorized to practice law before the U. S. District Court for the Southern District of Georgia. On June 2, 2008, this Court remanded the matter back to the Review Panel, which had deferred action pending review of a disciplinary grievance filed by one of Cruse’s clients, see S08Y0852. After remand, the Review Panel issued its report recommending disbarment.
The Review Panel’s recommendation of disbarment was issued before this Court’s opinion in In the Matter of M. Francis Stubbs, 285 Ga. 702 (681 SE2d 113) (2009). In that case, we held that
our rules governing reciprocal discipline apply only to disciplinary actions taken by other licensing jurisdictions, as opposed to entities, such as individual courts and intermediate state appellate courts, that require already licensed lawyers to obtain a special certificate to practice before them
and dismissed the reciprocal discipline proceeding which was based on action taken by a federal district court judge in the Southern District of Georgia. Accordingly, as in Stubbs, we find that the district court’s order removing Cruse’s name from the roll of attorneys authorized to practice law before that court did not trigger the truncated process of reciprocal discipline and this Court is without authority to impose reciprocal discipline. The action is dismissed.

Dismissed.


All the Justices concur, except Carley and Hines, JJ., who dissent.